Case 5:21-cv-05002-PKH Document 6                  Filed 03/10/21 Page 1 of 2 PageID #: 16




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION


EDWARD SANTOS                                                                       PLAINTIFF

              v.                  Civil No. 5:21-cv-05002

BRANDON PEACHEY, Parole Officer;                                                DEFENDANTS
JOE E. HUHN, Supervisor; MELISSA
DAVIS, Probation Officer; and RICHARD
HOLT, Supervisor

                                  OPINION AND ORDER

      Plaintiff, Edward Santos (“Santos”), filed this action pursuant to 42 U.S.C. §1983 on

January 4, 2021.     Santos was incarcerated at the Washington County Detention Center

(“WCDC”). He proceeds pro se and has filed an application to proceed in forma pauperis

(“IFP”).

      Santos’ IFP application was incomplete. An Order (ECF No. 2) was entered directing

him to file a completed application by January 25, 2021. This same Order (ECF No. 2),

specifically advised Santos that he was required to immediately inform the Court of any change

of address. However, this Order and all other documents sent to Santos at the WCDC were

returned as undeliverable on January 28, 2021, with a notation that Santos was no longer at the

facility. (ECF No. 5).

      Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas

requires pro se parties to “promptly notify the Clerk and other parties to the proceedings of any

change in his or her address, to monitor the progress of the case, and to prosecute or defend the

action diligently.” More than thirty days has expired since Santos’ mail was returned as

undeliverable. To date, Santos has not provided a new address or contacted the Court in anyway.



                                               1
Case 5:21-cv-05002-PKH Document 6                 Filed 03/10/21 Page 2 of 2 PageID #: 17




Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas.

     IT IS SO ORDERED on this 10th day of March 2021.



                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           U.S. DISTRICT JUDGE




                                              2
